Order entered November 14, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00622-CV

        ALLIANCE FAMILY OF COMPANIES AND JUSTIN MAGNUSON, Appellants

                                              V.

                               JAMISHA NEVAREZ, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01162

                                          ORDER
         Before the Court is appellants’ November 12, 2018 unopposed motion for leave to file

their reply brief under seal. We GRANT the motion. Appellants shall tender their reply brief by

November 19, 2018. We DIRECT the Clerk of this Court to file appellants’ reply brief under

seal.


                                                     /s/   ADA BROWN
                                                           JUSTICE